May 24, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Calvert Variable Products, Inc. (“Registrant”) File Numbers 2-90309 and 811-04000 Withdrawal of a Registration Withdrawal Request (Accession No. 0000743773-11-000031) Filed May 23, 2011 Ladies and Gentlemen: Registrant hereby requests withdrawal of the above-referenced registration withdrawal request. The Form RW was filed in error. A proper withdrawal of amendment to a registration statement, the Form AW, will be filed. Please feel free to contact me at 301-657-7045 with any questions. Sincerely, /s/ Lancelot A. King Lancelot A. King Assistant Vice President Associate General Counsel
